The judgment of the Supreme Court was entered,
Per. Curiam.
— One of the important functions of the Court of Common Pleas is to supervise the execution of its own process, in order to prevent injury and injustice to its suitors, and those interested in their estates when levied in execution or otherwise. Here a purchaser at sheriff’s sale bid off the property of a defendant in an execution to protect his own interests as an encumbrancer by mortgage. The judgment index showed an existing judgment before his mortgage, which was certified to him, and believing his mortgage discharged by the sale, he made his bid accordingly. In doing this he did just what the law required of him. A few days after the sale, a rule was taken, and in two days afterward made absolute, striking this judgment from the judgment or lien index, leaving him exposed to a grave question arising upon the effect of his bid, and liable to a large loss, if his money should not be applied on his own mortgage. The difficulty of the question lay in the fact that there never was valid judgment against Henry Delany, the owner, though there was an appearance for him, and a judgment *110was regularly indexed against him. Charles Delany being himself the purchaser at sheriff ’s sale, as well as an encumbrancer, clearly had the right to waive the effect of the delivery of the deed to him, and to surrender it for cancellation with the permission of the court. This being the case, and the process of the court being executed under such circumstances of manifest injury to the purchaser at the sheriff’s sale, there was no excess or abuse of the power of supervision in the court below to demand our interference. On the contrary, it was proper that the court should, within the proper Circle of its power see that no injustice should be done.. As to costs in such cases the court below can make such order as will do justice among the parties.
Proceedings affirmed.